145 B.R. 671 (1992)
In re Robert O. DESROSIERS, Mary A. Desrosiers, Debtors.
Bankruptcy No. 392-33417-H13.
United States Bankruptcy Court, D. Oregon.
September 1, 1992.
Sandra Duffy, Portland, Or., for creditor.
*672 Willis Anderson, Portland, Or., for debtors.
Robert W. Myers, trustee.

OPINION
HENRY L. HESS, Jr., Bankruptcy Judge.
This matter came before the court upon an objection to confirmation of the chapter 13 debtors' proposed plan. The objection was filed on behalf of Multnomah County. The County is represented by Sandra Duffy and the debtors by Willis Anderson, both of Portland, Oregon.
The debtors were the owners of certain real property located in Multnomah County. The debtors contend the property is worth $52,000. This contention has not been disputed. The debtors failed to pay property taxes totaling about $8,000 on the property and the County foreclosed on the property before this case was filed. The debtors' redemption period expires on October 1, 1993. See ORS 312.120(2).
The debtors' plan proposes to pay the County $283 monthly plus interest at 16%. At this rate, the past due taxes will be paid in full in about 32 months. The County objects to confirmation on the ground it is not a creditor and that the plan fails to provide for payment in full of the amount due within the two year redemption period.
The facts in this case are nearly identical to those that resulted in this court's published opinion in In Re O'Neal, 142 B.R. 411 (Bankr.Or.1992). In O'Neal, unlike this case, the County failed to object to confirmation and the court held that this failure was fatal to the County's case. The court went on to write, however, that even if the County had objected on the basis now asserted by it, the objection would have been overruled. For all the reasons stated in O'Neal, which reasons are incorporated herein by reference, this court overrules the County's objections and will enter an order confirming the debtors' plan.